Citation Nr: 0814172	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the right hand.  

2.  Entitlement to service connection for residuals of 
frostbite of the feet.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   


INTRODUCTION

The veteran had active service from October 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran's application to reopen 
his claim for service connection for residuals of a cold 
injury or frostbite of the right hand and his claim for 
service connection for residuals of frostbite of the feet.

Subsequent to a September 1955 RO decision in which the 
veteran's original claim for service connection for residuals 
of frostbite of the hands was denied, the veteran underwent 
amputation of the left hand and forearm due to a post-service 
industrial accident.  Issue number 1 is thus styled 
accordingly.

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the transcript of that hearing has been made part of the 
claims file.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a cold injury of the right hand in a September 
1955 decision.

2.  Some of the evidence received since the September 1955 
decision denying service connection for residuals of a cold 
injury of the right hand was not previously of record; it is 
relevant and relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran currently has residuals of frostbite of the 
right hand, to include nail changes, hair loss, skin changes, 
Raynaud's phenomenon, peripheral neuropathy, and chronic 
fungal infection, which are at least as likely as not due to 
in-service exposure to extreme cold weather.      

4.  The veteran currently has residuals of frostbite of the 
feet, to include nail changes, hair loss, skin changes, 
Raynaud's phenomenon, peripheral neuropathy, and chronic 
fungal infection, which are at least as likely as not due to 
in-service exposure to extreme cold weather.   


CONCLUSIONS OF LAW

1.  The September 1955 RO decision that denied service 
connection for residuals of a cold injury of the right hand 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has been received since the 
September 1955 RO decision; the claim for service connection 
for residuals of a cold injury of the right hand is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp.2007); 38 C.F.R. § 
3.156(a) (2007).

3.  Entitlement to service connection for residuals of 
frostbite of the right hand is warranted.  38 U.S.C.A. 
§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007).       

4.  Entitlement to service connection for residuals of 
frostbite of the feet is warranted.  38 U.S.C.A. § 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board is rendering a decision in favor of 
the veteran, reopening the veteran's claim and granting 
service connection for residuals of frostbite of the right 
hand, and also granting service connection for residuals of 
frostbite of the feet.  Therefore, a further discussion of 
the VCAA duties is unnecessary.   


II.  New and Material Claim

In a September 1955 unappealed decision, the RO denied the 
veteran's original claim for service connection for residuals 
of a cold injury or frostbite.  The September 1955 rating 
decision, therefore, became final.  See 38 U.S.C.A. § 7105.

In January 2004, the veteran filed to reopen the claim.  In a 
July 2004 rating decision, the RO found that new and material 
evidence had not been submitted sufficient to reopen the 
claim.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the September 
1955 RO decision.  In that decision, the RO determined that 
there was no medical evidence of frostbite of the hands.  

At this stage, the credibility of new evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 1955 RO decision, additional evidence has 
been associated with the claims file.  

In the September 1955 RO decision, one basis for denial of 
the claim was that there was no current diagnosis of 
residuals of frostbite of the right hand.  The claims file 
now contains evidence that the veteran has sought treatment 
for and been diagnosed as having the claimed disability.  
Specifically, VA medical evidence dated in June 2004 shows 
that the veteran was diagnosed with cold injury to the right 
hand with evidence of Raynaud's phenomenon, nail changes, 
skin changes, hair loss, peripheral neuropathy and chronic 
fungal infection.  As this evidence relates to the 
unestablished fact necessary to substantiate the claim of 
whether the veteran has a diagnosis of residuals of frostbite 
of the right hand, is neither cumulative nor redundant of the 
evidence of record at the time of the September 1955 rating 
decision and it raises a reasonable possibility of 
substantiating the claim, the Board finds that new and 
material evidence has been obtained.  Thus, the claim is 
reopened.  38 C.F.R. § 3.156. 

III.  Service Connection Claims

Factual Background

The veteran contends that he has residuals of cold injury 
from service in Korea.  The veteran's DD 214, Report of 
Separation From the Armed Forces of the United States, shows 
that the veteran served in the United States Army from 
October 1952 to September 1954, with one year, one month, and 
seven days of foreign and/or sea service.  The veteran was 
awarded the National Defense Service Medal and the Korean 
Service Medal with 1 BSS (bronze service star).     

The veteran's service medical records are negative for any 
complaints or findings pertaining to a cold injury.  On 
examination for separation from service in September 1954, 
the veteran's upper and lower extremities, and vascular and 
neurological evaluations, were normal.  

In September 1976, the veteran underwent a VA examination.  
At that time, he stated that in 1974, he lost his left arm 
and injured his right hand.  According to the veteran, he had 
weakness in his right hand, and numbness in the two middle 
fingers of the right hand.  He indicated that he had 
degenerative joint disease of his right thumb.  The veteran 
reported that he had surgery for a dorsal ganglion.  The 
pertinent diagnoses were degenerative joint disease of the 
right thumb, dorsal ganglion of the right hand, and previous 
notation of weakness of right hand.    

In May 2004, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from December 1992 to May 
2004.  The records show that in March 2001, the veteran was 
diagnosed with a right superficial radial nerve neuroma and 
underwent a transaction of the right superficial radial nerve 
and intramuscular placement of proximal stump.  The records 
reflect that in February 2001, the veteran was diagnosed with 
degenerative joint disease of the right 1st MPJ 
(metacarpophalangeal joint) and underwent an implant 
arthroplasty of the 1st MPJ.  According to the records, in 
November 2001, the veteran was diagnosed with right 
radiocarpal arthrosis and ganglion of the flexor tendon and 
underwent posterior anterior interosseous neurectomy and 
excision of mass from long finger flexor tendon, and release 
of A1 pulley of the long finger flexor tendon sheath.  

In June 2004, the veteran underwent a VA examination.  At 
that time, he stated that while he was serving in Korea, he 
was exposed to freezing cold temperatures for approximately 
14 months.  According to the veteran, due to the cold weather 
exposure, he had numbness, burning, and swelling of his hands 
and feet.  He noted that he was hospitalized and sent back to 
the United States for several weeks.  The veteran received 
intravenous hydration and rewarming measures, and was given 
special boots.  At present, the veteran indicated that he had 
numbness, changes in the skin color, swelling of the injured 
parts, and disturbance of the nail growth.  According to the 
veteran, he had sleep disturbances due to the pain and skin 
thickening.  He noted that he also had symptoms of arthritis, 
predominantly in his right hand.  The veteran had burning 
sensation with exposure to cold, standing, and walking.  

Upon physical examination, the veteran walked with a normal 
gait into the examination room.  Evaluation of his skin 
revealed no evidence of persistent coldness, gangrene, 
ischemic limb pain, or deep ischemic ulcers.  There was 
evidence of atrophic skin changes and absent hair.  There was 
evidence of Raynaud's phenomenon in the toes.  There was no 
evidence of digital ulceration or autoamputation.  In regard 
to "cold injured parts," the color of the skin was normal.  
There was no evidence of edema, and the temperature was 
normal.  There was evidence of fungus noted on the feet, as 
well as onychomycosis.  There was no evidence of ulceration, 
atrophy, loss of soft tissue or loss of digits.  The 
temperature was warm, and there was no evidence of missing 
nails.  Hair growth was absent.  Motor strength was within 
normal limits at 5/5 in the upper extremities, and 5/5 in the 
lower extremities.  Sensation was decreased to pinprick and 
vibration in the dorsal aspect of the feet with extension to 
the tip of the toes.  Sensation was intact in the right hand.  
X-rays of the veteran's right hand showed osteoarthritic 
changes involving the distal interphalangeal joints of the 
fingers and proximal interphalangeal joint of the 5th 
fingers.  Arthritic changes were also noted in the 1st, 2nd, 
and 3rd metatarsophalangeal joints, and the 1st and 2nd 
carpometacarpal joints.  X-rays of the veteran's right foot 
showed arthritic changes and lateral displacement of the 
distal phalanx at the distal interphalangeal joint of the 2nd 
toes.  X-rays of the veteran's left foot showed 
osteoarthritic changes of the 1st metatarsophalangeal joint.  
Following the physical examination and a review of the 
veteran's x-rays, the examiner diagnosed the veteran with a 
cold injury to the feet and right hand.  The examiner 
indicated that on examination, there was evidence of 
Raynaud's phenomenon and evidence of nail changes and hair 
loss.  There was also evidence of peripheral neuropathy 
involving the right hand and feet, atrophic skin changes, 
chronic fungus infection, and osteoarthritis.  There was no 
evidence of cancer of the frostbite.          

VAMC outpatient treatment records, dated from July 2004 to 
February 2005, show that in February 2005, the veteran was 
diagnosed with claw toe of the right 2nd digit.  According to 
the records, the right 2nd digit was subsequently amputated.  

In February 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  At that 
time, he stated that while he was stationed in Korea, his 
Military Occupational Specialty (MOS) was as a high speed 
radio operator which involved working every night in the 
radio tent.  The veteran reported that he was exposed to 
freezing temperatures walking to and from the radio tent, and 
that inside the tent was cold.  He also noted that he had to 
walk through mud which made his feet cold and wet.  According 
to the veteran, subsequent to his cold injury, he developed 
numbness in his feet and right hand.  He indicated that his 
skin became very dry and that he had to constantly put lotion 
on his feet and right hand.  The veteran further noted that 
he developed foot fungus which would come and go 
intermittently.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In the instant case, the veteran maintains that while he was 
stationed in Korea, his right hand and feet were injured by 
prolonged exposure to extreme cold.  In this regard, the 
Board is aware that the veteran's service medical records do 
not indicate any frostbite or any other symptoms associated 
with exposure to cold temperature.  However, in light of the 
veteran's DD 214 which shows that he served in Korea and was 
exposed to freezing temperatures, and given that the veteran 
is competent under the law to describe what he experienced 
while in military service, including prolonged exposure to 
extreme cold, the Board finds that the veteran's report of 
in-service cold exposure and cold exposure symptoms credible.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).       

The Board recognizes that the first evidence of a cold injury 
to the veteran's right hand and feet was in June 2004, 
approximately 50 years after the veteran's separation from 
the military.  At the time of the veteran's June 2004 VA 
examination, the examiner diagnosed the veteran with a cold 
injury to the feet and right hand.  Although the evidence of 
record shows diagnoses for right hand disabilities prior to 
June 2004, such as degenerative joint disease of the right 
thumb and right superficial radial nerve neuroma, the first 
actual evidence of a cold injury to the veteran's right hand 
and feet was in June 2004.  In addition, the only competent 
medical opinion of record that addresses the question of 
whether the veteran suffers from residuals of in-service 
frostbite of the right hand and feet, was provided by the VA 
examiner from the June 2004 VA examination.  As stated above, 
in the June 2004 VA examination report, the examiner 
diagnosed the veteran with a cold injury to the feet and 
right hand.  Given that the only cold injury that was 
discussed in the examination report was the veteran's in-
service cold injury, the examiner, in essence, linked the 
veteran's cold injury of the feet and right hand to the 
veteran's in-service exposure to cold weather.  The examiner 
further linked the veteran's symptoms of Raynaud's 
phenomenon, nail changes, skin changes, hair loss, peripheral 
neuropathy and chronic fungal infection, to his cold injury 
of the feet and right hand.  Thus, the examiner's positive 
nexus opinion supports the contended causal relationship.   

The Court has held that VA must base its decisions on medical 
evidence.  See Murphy v. Derwinski, 1 Vet. App.78, 81 (1990).  
In this regard, the opinion from the VA examiner from the 
June 2004 VA examination supports, rather than opposes, the 
veteran's contentions, and there is no contrary opinion of 
record.  The Board recognizes that the record does not 
include a diagnosis of a cold injury of the feet and right 
hand until many years after the veteran's separation from the 
military.  Nonetheless, the veteran is competent under the 
law to describe what he experienced while in the military, to 
include prolonged exposure to extreme cold, which is 
consistent with his duties in Korea, and the opinion from the 
examiner from the June 2004 VA examination stands 
uncontradicted by any competent evidence of record.  See 
Espiritu, supra; Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the 
circumstances, the Board finds that the veteran currently has 
residuals of frostbite of the right hand and feet, to include 
nail changes, hair loss, skin changes, Raynaud's phenomenon, 
peripheral neuropathy, and chronic fungal infection, which 
are at least as likely as not due to in-service exposure to 
extreme cold weather.  With application of the benefit of the 
doubt doctrine, service connection for residuals of frostbite 
of the right hand, and residuals of frostbite of the feet, is 
warranted.     


ORDER

Entitlement to service connection for residuals of frostbite 
of the right hand is granted.  

Entitlement to service connection for residuals of frostbite 
of the feet is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


